R-29

      ~THE    A                       ENERAI.
                                       ;/-
                   OF     TEXAS




                        January 27 s 1947

Honorable George H. Sheppard
ComDtroller of Public Accounts
Au&in, Texas          Opinion No0 v-29
                        Ret   Apportionment appropriation,
                              availability of for Cameron
                              ana Willacp Counties under
                              Acts 1945, 49th Leg,, R.S. s
                              Judiciary-Appropriation, Set 0
                              11, po 957, Article 3912e,
                              Section,13 (b) and Section
                              15 (a)p VOA,Cs.S,,for Janua-
                              ry, 1947,8to August 31,1947,
                              inclusfve9
Dear Sir:
          We aoknowledge your lstt~erof recent date re-
questing an opinion from this Department on the subjeot
matter therein set outs in substance, as follows:
          Under Acts 1945, 49th Legislature, House Bill
     574, at page 472, designated Artfole 199 8 District
     107 in Vernon’s Annotated Civil Statutes, second
     paragraph of Seotfon 4 reads:
          “The County Attorneys of Willacy and Cameron
     Counties shall p respeotfvelgs from and after the
     effective date of this Act, represent the State of
     Texas in all matters now handled by the above men-
     tioned Criminal District Court within said reapect-
     ive Co.untg.”
          In 1940 Cameron County haa a population of
     83,202, and Willaoy County a population of 13,030,
     In both counties, county officers are pafa on a
     salary basfs~@
          For the perfoa September 1, 1946, to December
     31, 1946, the first four months of the current State
     fiscal year, the Comptroller's Department has been
     paying the apportionment appropriation to 33 coun-
     ties under provfsfon of Article 3912e,Section 13(b),
FJ0I-i. George H. Sheppard, Page 2    /-


     Vernon's Annotated Civil Statutes. Willaog and
     Cameron Counties will be eligible for this sppsra
     tionment effective January 1, 1947.
          I call your attention to Acts 1945, 49th
     Legislature, Appropriation--Judiciary, that part
     designated, Judiciary Section--Comptroller~a De-
     partment, Section 11, at page 957, whiob provides
     an apportionment appropriation "(for thirtydthres
     counties in 1940, as per subsection B, Section 13#
     Chapter 465, Acts 44th Legislature) an Willacy anal
     Cameron Counties will make a total of thirty-five
     counties eligible under this apportionment,
          Question: Is there any appropriation available
     for apportioning monies to these two counties in
     accordance with and under the provisions of Article
     3912e, Section 13(b), Section 15(a), VernonTs An-
     notated Civil Statutes and Acts 1945, 49th Legis-
     lature, Appropriation--Juaioirry, Judiciary Section--
     Comptroller's Department, Seotion 11, page 957?
          Article 3912e, Section 13, V.A.C.S., authorizes
the Commissioners' court in counties having a population
of 20,000 inhabitants or more, and less than 190,000 ac-
cording to the last preceding Feaeral Census, to fix the
salaries of all the county Officers neunedtherein in ac-
cordance with the provisions therein set out, among which
officers is designated the county attorney. Article
3912e, Section 15, places like authority in the Commiss-
ioners' Court of counties having a population of less
than 20,000 inhabitants.
     Subsection  (b) of Section 13 and subsection (al 0r
",;;",tx;;
         15, Article 3912e, V,A.C.S., read identically as
        :
          "The compensation of a criminal district
     attorney or county attorney performing the duties
     of district attorney, together with the compensa-
     tion of his assistants, shall be paid out 0r the
     County Officers' Salary Fund, but the State shall
    'pay into such futi each year an amount equal to a
     sum which bears the same proportion to the total
     salary of such criminal district attorney or county
     attorney performing the duties of a district attor-
     ney, together with the salary of his assistants,
     as all felony feeooollectea by such official aur-
     ing the year of 1935 bear to the total fees collected
     by such official during such year,"
Hon. George H. Sheppard, Page 3     /-~
                                               .,

          Aots 1945, 49th Legislature, Regular Session,
Chapter 300, House Bill 574:,p%ge 472, among other pro-
visions, provides that beginning January 1, 1947, the
criminal District Court of Nuecea, Klebergs Kenedy,Will-
acy, and Cameron Counties shall become a District Court,
shall be composed of the counties of Willaoy and Cameron,
to be known as the 107th Judioial District of Texas,and
shall have concurrent jurisdiction with the 103rd Jldfo-
ieL Blstrict Court within said two counties0 (Section 1,
House Bill 57410 The constitutionality of said H. B.
574 was upheld in U%sterv%lt v. Yatesp Sup* Ct,, 194 8+W.
(2) 3*so
          Subsection 4 of Section 1, House Bill 574, re-
corded in V.A.C.S. aa Article 199, 107--Willaoy and Cu-
eron, Section 4, 8s amended, reads as follows:
          "liter th% erreotiva date 4r this Act, the
     District Attorney for the Criminal District Court
     far Nueces, Kleberg, Kenedy, Willaay and Cameron
     Counties shall serve the 28th Jadieial PPstrict
     Court as designated by this Act, and sh%ll theno%-
     forth be known as the District Attorney for the
     28th Judicial District of Texas, and at the next
     general election such office shall be fillea by
     the election of a Distriot Attorney for ths elstk
     Judicial District sf Texas for the Counties %f Wu-
     eces$ Kleberg, ana Keneily,said ifrice t% be voted
     upon by the quellflea voters of said three named
     Counties only,
          *The County Attorneys of Willaoy and Caneron
     Counties shall, respeotirgly, from and after th%'ef-
     fective date %f this Act, represent the State of
     Texas in all ratters now h%ndled by the above m%n-
     tioned Distriot Attorney for the above mentioned
     CrimiIul Distriot Court within said respective
     Counties,"
        a Subsection 7 0r Seotien 1, House Bill 574:,r%-
corded in V.A,C,S, as Article 199, 107--Will%oy and C%ai-
erOns Section 7,'as amended, provides a8 rollfwi8:
          "1x1any County which is sitn%tea within.tuo(2)
     J~dioial Districts and in which the Oouaty Attom)-;
     or such County is performing the duties of a Dis-
     trict Attorney, as well as those of a County Attor-
     ney, and in which Counties the office of District
     Attorney, or the office of Criminal District Attor-
     ney h%s been abolished since the enactment of Sec-
     tion 13, Article 3912-e, Revised Civil Statutes a$
Hon. George H. Sheppard, Page 4      ,

    Texas, Acts 1939, Forty-sixth Legislature,Special
    Laws) page 608, srct~ion1, the Commissioners Court
    of any such County is hereb authorized, at their
    discretion, to ay to such Eounty Attorney so per-
    fornina such dut ies of District Attorner. a.8 com-
    pensat&,   over and above the salary which such
    County Attopney draws as County Attorney, ,a sum
    not to exceed the amount of Twelve Humdred Dollars
    ($1200) per annum, such additional compensation
    to be paid in twelra(l2f equal monthly fnstalmentsvv
          Perforce the provision of House Bill 574 above
mentioned, county attorneys of Willacy and Cameron Coun-
ties from and after January 1, 1947, shall raprs6ent the
State of Texas within their respective count$$s iR all
matters formerly handled by the District Atterney for the
Criminal District Court mentioned in the Act; and furs
ther, both Willacy and Cameron Counties are situated
within two judicial districts t ~tha l!C7thand the 103rd.
Thus, the compensation of said county attorneys shall
now be determined, paid, and governe under the appro-
priate provisions of Article 3912e, Section 13, and
subsection (b), Section 15, and subsection (a~)thereof,
Vernon’s Annotated Civil Statutes, as modified by atic
section 7 of Section 1, House Bill 5740
          under subsection (b) of Section 13 and subaeca
tion (a) of Section 15, Article 3912e, the counties of
Willaog and Cameron are entitled to an apportionment pay-
ment from the State into the County Officers Salary Fund
of the respective counties of an amount determined in
accordance with the method of calculation therein set
outs provided there is a specific apport%onment appropri-
ation made by the Legislature for the paymen+ of such ah
meant * Article VIII, Section 6, Constitution of Texas*
          The General Appropriation Bill, Acts 1945,
49th Legislature, Regular Session, Appropriation--Judic-
iary, Judiciary Section--ComptrollerVs Department) Sec-
tion 11, at page 957 and 958 provides as follows:
                                     For the Years Ending
                                   August 31, August 31,
vdpportionment to counties where      1946        1947
county officers are paid salaries          .-.
and where there is a criminal dfs-       4..r
trict attorney or county attorney
performing the duties of district
attorneyifor thirty-three counties
in 1940,as per sub-ssction B, set-      :
tion 13, Chapter 462 !ActsJorty-
fourth Legfslature)O............... $146,429,00 $146,429,00”
                  :,   I                                   .
                                         .“..
                                                                                        ._




                                    Eon. George H. Sheppard, FaEe 5
                                                                                    r


                                               This department in Attorney General Opinion
                                    Ho. O-6676 held that thirty-three counties then inclns-
                                    ire within the provisions of subsection B, Section 13,
     ..: ;
                                    Chapter 465, 44th Legislature, are entitled to the ap-
                                    portionment appropriation made by the Legislature in
                                    Section 11 of the Appropriation Bill, Acts 1945, above
                                    quoted. Furthermore, (raidSeotion 11 itself expressly
                                    limits the payment 05 the appart&ohmeat to thfrty*three
                                    counties. The Acts ol 1945 reoaal no additional    Is&is-
                                    lstite  appro~priatiaa authoriziw 8 paymant towilleay
                                    or CenteronCounties of the smounts to which they are en-
                                    titlisd under prtW.slons of Article 3912a, Saction 13 or
                                    Saatlon 15, l8 an,nuoQrtionm*Bt QpDSOpr$atlOn
                                      srl8d be&e&i-     tMIaXy L, 1949, aNI endtag A
                                    P9ri.

                                              This Department's answer, thweO?re,  to‘yoaT
                                    inquiry is that there is no appropriation provided or.
                                    aVailable under the Acts of 1945 for apportioning monies
                                    to Willacy and Cameron Counties in aecerdance with and
                                    under the provisions of Artiole 3912e, Section 13(b),
                                    S~ection15 (a), V.A.C.S*, and Aots 1945, 49th Legisl.+   :
             .,
                                    ture, Appropriation--Jtidiclarg,Section 11, page 857.

                                                                                                         ,.

       :                                      Willacy and Gamenon CountiQe br virtue of ‘the
                                         provisions of Aots,lS4S, 49th Legislature, Regular
                               ‘.
                                         session, Chapter 300, effectire Janaary 1, 1947,
..                                       some within the provisions of Artiale 3912e, Section
                                         13(b),      and~.,Zjection 15 (a),    V,.A.C.S* s authorlzfly        e
                                         State appoljionment payment to eaoh coantyr    The ::
                                         1, propriation Abts of the 49th Legislature, ,Acts
                           :             1I45, howaver, make no appropriation or provision
                                         1Or their payment.
                           :_
                       ?.I’
                                                                                  Yours very truly
                                                                                       GBWlUULOF TZSAS
                                                                              ATI’ORIUIR


                                    A’t’l%@l?Y GXNE%AL
                                                                              By -.waL.GrL                                  ~,.
                                                                                  Chaster It. Oilison         .   .’
                                    CEO:djr:j+b.,                                 Assistant

                                    Approved Opinion.Commi~ttee. " .,'                                            '.
                        ..               By BW%,Cha~irman
                       ._                                            :.
                                                                                                                            .,
                                                                                                                       .,
                                                '.